 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:11-cr-00442-GMN-GWF
 8                                         Plaintiff,
             v.
 9                                                                      ORDER
      ERIC JACKSON,
10
                                         Defendant.
11

12          This matter is before the Court on Mary Lou Wilson, Esq.’s Motion for Withdrawal of
13   Counsel (ECF No. 341) filed on February 8, 2019. Counsel represents that she has resigned
14   from the CJA panel. In light of the above, the Count finds that counsel has provided good cause
15   to justify withdrawal. The Court grants counsel’s request and new counsel shall be appointed.
16          IT IS HEREBY ORDERED that Mary Lou Wilson, Esq.’s Motion to Withdraw as
17   Counsel for Defendant (ECF No. 341), is granted.
18          IT IS FURTHER ORDERED that an appointment of counsel hearing is set for
19   Wednesday, February 20, 2019 at 10:30 AM in Courtroom 3B.
20
            Dated this 11th day of February, 2019.
21

22

23                                                          GEORGE FOLEY, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
